NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-2073
                                       __________

                                   THOMAS FLAGG,

                                                   Appellant

                                             v.

    CHEYNEY UNIVERSITY OF PENNSYLVANIA, et al.; SPFPA UNION, SECURITY
      POLICE FIREMAN’S PROFESSIONALS OF AMERICA; LT. FRANK KELLY,
                 Individually and in His Capacity as Police Lieutenant
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:21-cv-03551)
                      District Judge: Honorable Harvey Bartle III
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 18, 2022

               Before: AMBRO, KRAUSE, and SCIRICA, Circuit Judges

                           (Opinion filed: November 25, 2022)
                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Thomas Flagg appeals pro se from the District Court’s order granting the

defendants’ motions to dismiss Flagg’s employment-related complaint. For the reasons

that follow, we will affirm that judgment.1

                                              I.

       Flagg was a campus police officer for Cheyney University of Pennsylvania

(“Cheyney”) and a member of Local 506, an affiliate local union of Security, Police, Fire

Professionals of America (“SPFPA”). In 2010, Cheyney terminated Flagg’s employment

after he allegedly assaulted fellow Cheyney police officer Frank Kelly. Local 506, acting

on Flagg’s behalf, filed a grievance contesting his termination. Cheyney denied that

grievance, and the Pennsylvania State System of Higher Education (“PASSHE”) upheld

that denial on appeal. SPFPA then declined to take the grievance to arbitration.

       Thereafter, Flagg sued Cheyney, PASSHE, SPFPA, Local 506, and Kelly in

Pennsylvania state court. In 2020, after years of litigation, the Pennsylvania

Commonwealth Court issued a 42-page opinion and an accompanying order that granted

the respondents’ applications for summary relief and dismissed Flagg’s action, in its

entirety, on the merits.2 The Pennsylvania Supreme Court affirmed that judgment and

then denied Flagg’s application for re-argument.


1
 Flagg’s unopposed motion for permission to file his September 23, 2022 and October 6,
2022 supplements to his reply brief is granted.
2
  In Pennsylvania, “[a]n application for summary relief is . . . evaluated according to the
standards for summary judgment.” McGarry v. Pa. Bd. of Prob. & Parole, 819 A.2d
1211, 1214 n.7 (Pa. Commw. Ct. 2003).
                                              2
       A few months after the state-court case ended, Flagg once again sued Cheyney,

SPFPA, Local 506, and Kelly, this time in federal court.3 Like the state-court action, the

federal action “relate[d] to Cheyney’s termination of Flagg, [the] handling of his

grievance, and Kelly’s perceived meddling.” (Dist. Ct. Mem. entered May 10, 2022, at

6.) The defendants moved the District Court to dismiss Flagg’s federal complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that dismissal was

warranted under the doctrine of res judicata (also known as claim preclusion). The

District Court granted those motions on May 10, 2022, and this timely appeal followed.4

                                             II.

       The Full Faith and Credit Act, 28 U.S.C. § 1738, requires federal courts “to give

the same preclusive effect to a state-court judgment as another court of that State would

give.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005)

(internal quotation marks omitted). In Pennsylvania, the doctrine of res judicata, or claim

preclusion, “bars actions on a claim, or any part of a claim, which was the subject of a

prior action, or could have been raised in that action.” In re Coatesville Area Sch. Dist.,



3
  Although the case caption of Flagg’s federal complaint listed both SPFPA and Local
506, it is not clear whether he intended to sue both entities or just SPFPA. But
clarification on this issue is not needed to resolve this appeal, for the outcome of the res
judicata analysis discussed later in this opinion would be the same under either scenario.
4
 We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise
plenary review over the District Court’s decision to grant the defendants’ Rule 12(b)(6)
motions. See Talley v. Wetzel, 15 F.4th 275, 286 n.7 (3d Cir. 2021). To resolve such a
motion, “a court may properly look at public records, including judicial proceedings, in
addition to the allegations in the complaint.” S. Cross Overseas Agencies, Inc. v. Wah
Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir. 1999).
                                              3
244 A.3d 373, 378 (Pa. 2021). For the doctrine to apply, there must be “an identity of

issues, an identity of causes of action, identity of persons and parties to the action, and

identity of the quality or capacity of the parties suing or being sued.” Id. at 379 (citation

to quoted case omitted). The District Court highlighted these requirements and

concluded that they have been met in Flagg’s case. We see no reason to disturb that

conclusion,5 and thus we will affirm the District Court’s order dismissing Flagg’s

complaint.




5
  Res judicata “preclud[es] parties from contesting matters that they have had a full and
fair opportunity to litigate.” In re Stevenson, 40 A.3d 1212, 1222 (Pa. 2012) (quoting
Taylor v. Sturgell, 553 U.S. 880, 892 (2008)). Flagg’s arguments that his state-court
proceedings were not “full and fair” are unpersuasive, and he has not otherwise
established that the District Court erred in its res judicata analysis.
                                              4